EXHIBIT 10.1




PROFESSIONAL SERVICES AGREEMENT




This Professional Services Agreement (this “Agreement”) is made and entered as
of the 18th day of October, 2012 by and between SMTP, Inc. (“SMTP”), a Delaware
corporation, with offices located at One Broadway, 14th Floor, Cambridge, MA
02142; and inSegment, Inc., a Massachusetts corporation, with its principal
place of business located at 313 Washington Street, Suite 401, Newton, MA 02458
 (“inSegment”).




RECITALS:




WHEREAS, inSegment has certain professional skills, knowledge, experience and/or
has access to personnel having same which are highly desirable to SMTP; and




WHEREAS, SMTP desires to retain inSegment to provide such professional services
to SMTP.




NOW, THEREFORE, in consideration of the promises and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:




1.

Scope of Services.




inSegment shall provide the professional services described in Exhibit A,
attached hereto and incorporated herein (the “Services”), to SMTP from time to
time during the term of this Agreement as directed by SMTP.   inSegment shall,
during the Term(s) (as defined below), be available to consult with SMTP and
others as directed by SMTP concerning the Services.  




2.

Compensation.




For the Services provided by inSegment, SMTP shall pay inSegment the amount(s)
set forth in Exhibit B, attached hereto and incorporated herein. SMTP shall be
invoiced on a monthly basis, and it shall make payment to inSegment within 15
days of the issuance of any invoice or else interest at the rate of 1.5% per
month compounded monthly will apply, with such interest to commence on the
payment due date. Any and all third party fees and reimbursements, which shall
have been previously agreed upon by SMTP, shall be billed separately to SMTP in
accordance with third party terms and are not included in this Agreement.  SMTP
shall promptly provide after the effective date of the Agreement, and during its
term, the access to its sales database and CRM system.  





1




--------------------------------------------------------------------------------



3.

Term and Termination.




The Agreement shall commence on the Effective Date and shall continue in force
for period of twelve (12) months (the “Term”). After the initial Term, the
Agreement shall renew automatically for one (1) year unless terminated by one
party upon written notice to the other at least thirty (30) days prior to the
expiration of the initial Term (as long as no payments are outstanding.) In the
event of an alleged material breach or non-performance of the Agreement, SMTP
shall provide sixty (60) days cure notice to inSegment providing a detailed
statement of its claim of such material breach or material non-performance, and
inSegment shall have sixty (60) days to cure any actual material breach or
material non-performance. In the event inSegment fails to cure during said
period, SMTP may terminate the Agreement upon thirty (30) days written notice
prior to the termination of the then effective Term. Notwithstanding anything
contrary contained herein, the SMTP may not terminate the Agreement during the
first twelve (12) months of the initial Term except for Cause.   




4.

Relationship of the Parties.




SMTP and inSegment are independent contractors and nothing contained in the
Agreement shall be deemed to create an employment, association, partnership,
joint venture, agency or other relationship between or among inSegment and SMTP
or any of their respective personnel.   inSegment is not the agent of Client and
is not authorized to make any representation, contract, or commitment on behalf
of Client. inSegment will be solely responsible for all tax returns and payments
required to be filed with or made to any federal, state or local tax authority
with respect to inSegment’s performance of services and receipt of fees under
this Agreement.




5.

Representations and Warranties of inSegment.




inSegment hereby represents and warrants that (a) the Services will be an
original work of inSegment and any third parties will have executed assignment
of rights reasonably acceptable to SMTP; (b) neither the Services, nor any
element thereof, will infringe the intellectual property rights of any third
party; (c) neither the Services, nor any element thereof, will be subject to any
restrictions or to any mortgages, liens, pledges, security interests,
encumbrances or encroachments; (d) inSegment will not grant, directly or
indirectly, any rights or interest whatsoever in the Services to third parties;
(e) InSegment has full right and power to enter into and perform this Agreement
without the consent of any third party; (f) InSegment agrees to abide by any and
all rules, policies and procedures as communicated to InSegment by SMTP; and (g)
to the extent required by law, the Services shall be performed by individuals
duly licensed and authorized by law to perform the Services.





2




--------------------------------------------------------------------------------




Other than with respect to the paragraph above, SMTP shall not be entitled to
claim, directly or indirectly, any loss, damage or expense of any nature or kind
whatsoever, including direct, indirect, consequential, exemplary, incidental
(including without limitation lost revenue, profit or goodwill), or any other
form of compensation from inSegment, or its agents, directors, officers,
employees, subsidiaries or affiliated companies. INSEGMENT SPECIFICALLY
DISCLAIMS THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE. SMTP’s sole remedy shall be reduction of fees from and after the time
SMTP notifies inSegment in writing that SMTP believes inSegment may be failing
to perform the Services properly. Other than with respect to the paragraph
above, the remedies of SMTP herein are its sole and exclusive remedies.  SMTP
hereby acknowledges inSegment does not provide any product support nor does it
provide any customer service support through telephone, via email, online chat
or on location other than as expressly stated in this Agreement.




6.

Limitation of Liability.  Exclusion of Indirect Damages.




OTHER THAN WITH RESPECT TO THE FIRST PARAGRAPH OF SECTION 5 ABOVE OR IN
CONNECTION WITH ANY INDEMNIFICATION AS DESCRIBED IN SECTION 9 BELOW, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, IN NO EVENT WILL INSEGMENT BE LIABLE
TO SMTP, ITS ENTITIES OR AFFILIATES OR ANY OTHER PERSON FOR ANY INDIRECT DAMAGES
OF ANY KIND, INCLUDING WITHOUT LIMITATION, FOR LOST PROFITS, LOST SAVINGS, LOST
DATA OR OTHER SPECIAL, DIRECT, INDIRECT, PUNITIVE, CONSEQUENTIAL, OR INCIDENTAL
DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY PRODUCT OR SERVICE
FURNISHED OR TO BE FURNISHED UNDER THIS AGREEMENT OR THE USE THEREOF, EVEN IF
SMTP HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSS OR DAMAGE.  THE MAXIMUM,
AGGREGATE LIABILITY OF INSEGMENT UPON ANY CLAIMS HOWSOEVER ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY THE PRODUCTS OR SERVICES FURNISHED OR TO BE
FURNISHED BY INSEGMENT UNDER THIS AGREEMENT WILL IN ANY EVENT BE ABSOLUTELY
LIMITED TO THE DIRECT DAMAGES ACTUALLY INCURRED BY SMTP UP TO THE AMOUNT PAID BY
SMTP TO INSEGMENT UNDER THIS AGREEMENT FOR THE APPLICABLE PRODUCTS AND/OR
SERVICES DURING THE PERIOD OF THREE MONTHS IMMEDIATELY BEFORE NOTIFICATION OF
THE CLAIM (AND IF NO AMOUNT HAS BEEN PAID OR IS TO BE PAID TO INSEGMENT, THEN
THE LIMIT SHALL BE ONE HUNDRED DOLLARS ($100).  

















3




--------------------------------------------------------------------------------



7.

Confidential Information.




SMTP and inSegment both acknowledge that in connection with this Agreement and
the Services provided by inSegment under this Agreement, the Parties may
provide, and the receiving party may acquire and make use of, certain
confidential information of the giving party relating to the provision of the
Services which may include, but is not limited to, this Agreement and Work
Product, defined herein as reports, methods of operation, trade secrets,
training materials, policies, protocols, and procedures (administrative,
research, and clinical), budgeting, staffing needs, databases, marketing
research, equipment capabilities, fee schedules, and other proprietary,
business, financial and other information connected with or related to either
party that is not generally known to the public (collectively, “Confidential
Information”).  




During the term of this Agreement and for a period of five (5) years thereafter,
neither SMTP nor inSegment shall use such Confidential Information except in
connection with the performance of the Services, or divulge the Confidential
Information to any third party, unless the non-disclosing party consents in
writing to such use or divulgence or such disclosure is required by law.  In the
event either party receives a request or demand from a third party for the
disclosure of Confidential Information, the requested party shall promptly
(within two (2) business days after receipt of such request or demand) provide
written notice to the other party of such request or demand, including a copy of
any written document of such request or demand.




Both Parties agree to protect the confidentiality of the Confidential
Information of the other in the same manner that it protects the confidentiality
of its own proprietary and confidential information of like kind (but in no
event using less than reasonable care).




Upon expiration or termination of this Agreement, neither party shall take nor
retain, without prior written consent from the other party, any Confidential
Information or copies thereof in any form or medium of any kind.   Upon the
expiration or termination of this Agreement or otherwise upon the request of the
requesting party, all Confidential Information received by the receiving party
shall be promptly returned to the requesting party or, destroyed with such
destruction confirmed in a form reasonably satisfactory to such party.  Without
limiting other possible remedies for the breach of these covenants relating to
Confidential Information, the parties agree that injunctive or other equitable
relief shall be available to enforce any and all of these covenants, such relief
to be without the necessity of posting a bond, cash or otherwise.














4




--------------------------------------------------------------------------------



8.

Intellectual Property.




Subject to full compliance with the Agreement and upon full payment,
acknowledged by an instrument signed by inSegment, of all amounts due to
inSegment, the ownership in all deliverables developed for and delivered to, and
accepted by SMTP hereunder shall be automatically transferred to SMTP by
inSegment. The deliverables shall not include data, modules, components,
designs, utilities, subsets, objects, program listings, tools, models,
methodologies, programs, systems, analysis frameworks, and specifications
(collectively, “Technical Elements”), which are owned or developed by inSegment
prior to, or independently from, its engagement hereunder (and any modifications
or enhancements to inSegment’s Technical Elements developed in the course of
performing the Services) (collectively, “ inSegment's Technical Elements”)
and  inSegment retains exclusive ownership rights to all inSegment Technical
Elements, and all rights to its knowledge, experience and know-how (including
processes, ideas, concepts and techniques) acquired prior to or in the course of
performing the Services. inSegment acknowledges that the SMTP’s trademarks,
domain names, website content and design are the property of SMTP and that
inSegment has no rights in the foregoing and in other intellectual property of
SMTP except as expressly granted in the Agreement.




SMTP represents and warrants that (i) it and its signatory are fully authorized
by all necessary corporate action to enter into the Agreement, (ii) that by
entering into the Agreement it does and will not violate any third-party
agreements; (iii) that it is in good corporate standing, and is in compliance
with all applicable laws and regulations. SMTP agrees to indemnify, defend and
hold harmless inSegment, its affiliates, and its officers, shareholders,
directors, agents and employees, against and from any and all claims, suits,
actions, demands and proceedings and any and all damages (including, if
applicable, fees not charged in consideration of performance fees), losses,
costs, expenses, charges, penalties and liabilities (including but not limited
to reasonable attorneys' fees and costs), threatened or actually incurred,
related to and/or arising from alleged or actual breach by SMTP of any of its
warranties, representations, duties, liabilities and/or obligations set forth in
the Agreement; from infringement or otherwise related to the intellectual
property and related materials provided to inSegment by SMTP; and from any other
claim related to SMTP’s business operations except if such claim is a direct
result of gross negligence by inSegment.





5




--------------------------------------------------------------------------------




9.

 Compliance with Laws; Indemnification.




inSegment shall comply with all applicable federal, state and local laws in
connection with the performance by inSegment of obligations of inSegment under
this Agreement.  inSegment agrees to release SMTP from any claims, other than
breach of contract, arising under this contract.  




inSegment hereby agrees to defend, indemnify and hold harmless SMTP and its
trustees, directors, officers, employees and agents (each a “SMTP Indemnified
Party”) from and against any claims, demands, suits, settlements, damages,
losses, liabilities, costs and expenses (including, without limitation,
reasonable attorneys' fees) (each a “Claim”) paid or incurred by, or asserted
against any SMTP Indemnified Party relating to or arising out of or in
connection with (i) the breach of any of this Agreement by inSegment; or (ii)
the negligence or willful misconduct of inSegment or any of its officers,
directors, trustees, employees, representatives and/or agents except to the
extent such Claim relates to, arises out of or in connection with the negligence
of SMTP.




SMTP hereby agrees to defend, indemnify and hold harmless inSegment and its
trustees, directors, officers, employees and agents (each an “inSegment
Indemnified Party”) from and against any claims, demands, suits, settlements,
damages, losses, liabilities, costs and expenses (including, without limitation,
reasonable attorneys' fees) (each a “Claim”) paid or incurred by, or asserted
against any inSegment Indemnified Party relating to or arising out of or in
connection with (i) the breach of any of this Agreement by SMTP; or (ii) the
negligence or willful misconduct of SMTP or any of its officers, directors,
trustees, employees, representatives and/or agents except to the extent such
Claim relates to, arises out of or in connection with the negligence of the
inSegment.




10.

 Publicity.




SMTP acknowledges and agrees that during and after the term of this Agreement,
inSegment shall have the right to use SMTP’s name, logo, URL, Web site screen
captures, and description in inSegment’s marketing, publicity, and promotional
activities and materials, including, but not limited to, press releases,
marketing collateral, and in advertisements, without further consent or approval
of SMTP. The parties understand and agree, however, that nothing in this
Agreement shall obligate inSegment to actually use SMTP’s name, statements or
testimonials in connection with inSegment’s marketing.





6




--------------------------------------------------------------------------------




11.

 Acknowledgement and Credits Clause.




The finished assembled work of Web pages produced by inSegment shall be
acknowledged on such website and related website pages as “Created by inSegment”
whereby inSegment shall be represented by official inSegment logo as registered
and displayed on www.inSegment.com and be a link to the inSegment.com website.
 The “inSegment” logo shall be first provided to SMTP for written approval,
which shall not be unreasonably withheld.  inSegment reserves the right to
display attribution links such as inSegment.com throughout SMTP’s website and
its pages through the footer locations, which may not be removed without
inSegment’s prior written consent.




12.

 Notices.




All notices, demands and other communications required or permitted hereunder or
in connection herewith shall be in writing and delivered in person or sent
electronically, by facsimile, nationally recognized overnight courier or
registered or certified mail, return receipt requested and postage prepaid to
the applicable party at its address or facsimile number set forth below or at
such other address or facsimile number as any party hereto may designate as its
address or facsimile number for communications under this Agreement by notice so
given.  Such communications shall be deemed effective on the (i) day on which
delivered or sent if delivered in person, electronically (with confirmatory
response electronically sent), or by facsimile (with answered back confirmation
received); (ii) first (1st) business day after the day on which sent, if sent by
a nationally recognized overnight courier; or (iii) third (3rd) business day
after the day on which mailed, if sent by registered or certified mail to:   




If to SMTP:




SMTP

Attn:  

Alena Chuprakova

One Broadway

Cambridge, MA 02142

(617) 507-8487 (Fax)




If to inSegment:




inSegment, Inc.

313 Washington Street, Suite 401

Newton, MA 02458

(877) 966-2200 (Fax)





7




--------------------------------------------------------------------------------



13.

 Captions; Entire Agreement; Amendments.




The caption headings are furnished for the convenience and reference of the
parties and do not define, limit, extend or describe the scope of this Agreement
or any provision in this Agreement.  This Agreement, exhibits and other
documents incorporated by reference in this Agreement set forth the entire
understanding between the parties hereto regarding the subject matter hereof and
supersedes all prior negotiations, agreement and undertakings between the
parties with respect to the subject matter.  In the event of any inconsistency
or conflict between the terms hereof and any exhibit or other document
incorporated by reference into this Agreement, the terms hereof shall govern and
control.  This Agreement may not be amended or modified except by an instrument
in writing signed by both parties.




14.

 No Waiver.




Neither the failure nor delay by either party to exercise any right, remedy,
power or privilege under the Agreement shall operate or be construed as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege, nor shall any waiver with respect to any occurrence be construed as a
waiver with respect to any other occurrence.  No waiver of any right, remedy,
power or privilege under this Agreement will be effective unless in writing
signed by the party to be charged thereby.




15.

 Disclaimer.




inSegment will not be held liable for any and all damages resulting from the use
of its products and/or services for anything beyond the original specified use.
Furthermore, inSegment shall not be held liable for any loss or consequential
loss of data, and/or non-delivery of products and/or services when supplied or
edited via a third party on behalf of SMTP including but not limited to SMTP
maintained systems and services, hosting companies, marketing agencies or
technical support.  Any claim against inSegment shall be limited as stated
herein Warranty Clause.




16.

 Assignment; Binding Effect.




The Agreement may not be assigned by either party without the prior written
consent of the other party hereto, which consent will not be unreasonably
withheld.  The Agreement will be binding upon, enforceable by and inure to the
benefit of the parties hereto and their respective successors and assigns, and
may not be modified or amended except by a writing signed by each of the
parties.





8




--------------------------------------------------------------------------------




17.

 Third-Party Beneficiaries




The Agreement shall inure to the benefit of the parties specifically listed
herein and their affiliated entities.




18.

 Governing Law.




The validity, construction, interpretation and all other matters relating to
this Agreement shall be governed by and interpreted in accordance with the laws
of the Commonwealth of Massachusetts, without regard to its conflict of law
principles.  In the event of any action or proceeding to enforce any term of
this Agreement, the parties shall submit to the exclusive venue of any court
located in Suffolk County, Massachusetts.   




19.

 Counterparts.




This Agreement may be signed in two or more counterparts, by facsimile or
digital copy via email or other digital delivery service mutually acceptable,
each of which shall be deemed an original, and all of which taken together shall
constitute one and the same Agreement.  




20.

 Survival; Severability.  




The provisions 2, 5, 6, 7, 8, 9 of this Agreement and Exhibit B shall survive
any cancellation or termination of this Agreement.   If any provision of this
Agreement is found invalid or unenforceable by a court of competent
jurisdiction, then such provision shall be deemed stricken herefrom and the
remainder of this Agreement shall remain at all times in full force and effect
and such invalid or enforceable provision shall, to the extent legally
permitted, be replaced by the valid and enforceable provision that some closest
to the parties’ intent underlying the invalid or unenforceable provision.




[The remainder of this page is blank.  The following page is the signature
page.]





9




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Professional Services
Agreement to be executed by their respective duly authorized representatives as
of the day and year first above written.







INSEGMENT, Inc.

SMTP, Inc.







By: /s/ Alexander Kesler

By: /s/ Semyon Dukach










Its President

Its: Executive Chairman










Name: Alexander Kesler

Name: Semyon Dukach





10




--------------------------------------------------------------------------------

EXHIBIT A

Description of the Services

I.

Due Dilligence




In-depth due diligence of client services, customer segments, competition,
marketing objectives, historic performance, key industry trends and relevant
unique factors.




Website redevelopment strategy plan based on results of above.




Establish benchmarks and performance metrics.




II.

Website Redevelopment




Redevelopment of SMTP.com by inSegment to enhance visitor usability, provide
improved conversion performance and increase client acquisition.




Site structure will be built on proprietary systems developed by inSegment and
factors based on segmentation, conversion and establishment of best practices.  




III.

SEO




On Page overhaul pursuant to Google best practices




Increased relevance of SMTP.com with search engines




Off-Page link building and increased profile awareness through inbound linking




IV.

Marketing via PPC/Paid Advertising/Retargeting




Creation of comprehensive specific target marketing using paid advertising and
display ads, which increases traffic and conversion when reaching customers who
browse and search relevant content.




Creation and management of content advertising on Google and related networks
(on as needed basis).  Text and banner ads will be matched to relevant sites
specifically matching SMTP customer demographics.




Use of PPC to retarget and retain visitors to SMTP.com, allowing for specific ad
targeting at a future date.





11




--------------------------------------------------------------------------------




EXHIBIT B

Pricing/Compensation




Service

Cost

 

 




1.

SEO/PPC/Marketing/Retargeting

PER SCHEDULES




Monthly Cash Retainer of $12,500 payable per schedule as stated herein:




Cash payment of $12,500 monthly for the Term of this Agreement payable on the
fifteenth (15) day of the Service Month.  First payment is due within fifteen
(15) days of signing of this Agreement.  Subsequent payments shall be monthly
with net fifteen (15) days.




Quarterly Restricted* Stock Grant Payment with a formula as stated below:




Stock Grants representing Restricted* Common Stock in SMTP, Inc., with symbol
SMTP, with vesting schedule of six (6) months from delivery date.  Amount of
Restricted* Stock Grants shall be determined by Quarterly Formula which shall
calculate total shares due inSegment equal to the amount divided by the price of
the average closing price of current unrestricted shares in the open market in
the last ten (10) trading days of such invoiced quarter.




Quarterly Formula: Restricted* Stock Grant Invoicing shall be deferred until
each calendar quarter end.

*Restricted: The Restricted Stock Grants shall not be registered and shall bear
restrictions indicating such, in addition  to mutually agreed upon terms and
conditions, which shall be agreed upon and executed in writing by inSegment and
SMTP within sixty (60) days of the execution of this Agreement.




Obligation of Stock Grant payment shall survive termination of this Agreement
for a period representing monthly services rendered through Termination date.
 Remaining unpaid monthly services rendered post termination shall be reimbursed
with Stock Grants per adjusted Quarterly Formula representing the actual number
of service months.





12




--------------------------------------------------------------------------------




The Restricted Stock will not have not been registered under the Securities Act,
or pursuant to the provisions of the securities act of any state.  The
securities will be sold to you without benefit of registration under the federal
and state securities acts by reason of specific exemptions from registration
provided by such acts. The availability of each such exemption is dependent in
part upon your investment “intent” as a prospective investor.  An exemption from
registration would be unavailable if you were purchasing our securities with a
view to redistribute them.  Accordingly, you acknowledge that your purchase is
for investment, for your own account, and without any view to the sale or other
disposition thereof. You will not be granted the right to require the
registration of any of your securities under the Securities Act or any state
securities act, and we have no present intention to do so. No liquid public
market for any of our Company’s securities exists and such a market may not
develop.




You understand and agree that the following restrictions and limitations are
applicable to your purchase and resale, hypothecation or other transfer of your
securities pursuant to the Securities Act, state securities laws and other
reasons. A legend in substantially the following form has been or will be placed
on any certificate(s) evidencing your securities:




THE SECURITIES REPRESENTED BY THIS INVESTMENT HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
ANY STATE SECURITIES LAWS. WITHOUT SUCH REGISTRATIONS, SUCH SECURITIES MAY NOT
BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED, EXCEPT WITH THE WRITTEN
CONSENT OF THE COMPANY, WHICH CONSENT MAY BE WITHHELD IN ITS SOLE DISCRETION,
AND EXCEPT UPON DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATIONS ARE NOT REQUIRED FOR SUCH TRANSFER, OR THE
SUBMISSION TO THE COMPANY OF OTHER EVIDENCE AS MAY BE SATISFACTORY TO IT TO THE
EFFECT THAT THE SECURITIES ACT OF 1933, AS AMENDED, APPLICABLE STATE SECURITIES
LAWS, OR ANY RULE OR REGULATION PROMULGATED THEREUNDER HAVE BEEN COMPLIED WITH.




Stop transfer instructions to our Company’s transfer agent will be placed with
respect to your securities so as to restrict their resale, pledge, hypothecation
or other transfer.





13




--------------------------------------------------------------------------------




2.

Website Redevelopment

$50,000 ESTIMATE*




*The stated amount is an estimate only and shall be subject to scope of work
involved in fulfillment of the stated Website Redevelopment services.  Such work
shall be billed separately and in addition to the Retainer and shall be tracked
as a separate project.




Invoicing for Website Redevelopment shall be pursuant to Section 2 of the
Agreement herein, whereby SMTP shall pay fifty percent (50%) in Cash pursuant to
Terms and remainder due and outstanding per Quarterly Restricted Stock Grant
Payment as stated above.




3.

Additional Payment / Pricing Terms

 Hourly




First Cash Payment of $12,500 is due upon signing of this agreement, which shall
apply to Retainer as stated above.




Third party costs such as translation, pr wire fees, travel, etc. are billed at
cost with no markup and are payable in addition to the fees specified herein.




inSegment rates are as follows, inSegment’s team is available for consulting and
on-site work:




Principals:

$250/hr

Account Managers:

$125/hr

Senior Developers:

$125/hr

Associates:

$85/hr

Designers:

$85/hr

Developers:

$85/hr




Invoicing for Additional Work shall be pursuant to Section 2 of the Agreement
herein, whereby SMTP shall pay fifty percent (50%) in Cash pursuant to Terms and
remainder due and outstanding per Quarterly Restricted Stock Grant Payment as
stated above.





14


